NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 18 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-30103

                Plaintiff-Appellee,             D.C. No. 1:15-CR-00052-EJL-1

 v.
                                                MEMORANDUM*
JEFFREY SOUTHERN,

                Defendant-Appellant.

                   Appeal from the United States District Court
                             for the District of Idaho
                    Edward J. Lodge, District Judge, Presiding

                          Submitted December 11, 2019**

Before:      WALLACE, CANBY, and TASHIMA, Circuit Judges.

      Jeffrey Southern appeals from the district court’s judgment and challenges

the 12-month sentence imposed upon revocation of supervised release. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Southern contends that the district court procedurally erred by failing to



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
explain the sentence adequately and by relying on impermissible sentencing factors

and a misunderstanding of his criminal history. We review for plain error,

see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and

conclude that there is none. The district court discussed Southern’s history and

characteristics, the nature and circumstances of the violations, and the need for

deterrence, which reflected its consideration of the 18 U.S.C. § 3583(e) sentencing

factors and provided adequate explanation for the sentence. See United States v.

Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc). Moreover, contrary to

Southern’s claim, the district court did not impose the sentence to promote his

rehabilitation. See Tapia v. United States, 564 U.S. 319, 334 (2011) (“A court

commits no error by discussing the opportunities for rehabilitation within prison.”).

Finally, any factual error by the district court pertaining to Southern’s criminal

history did not affect the sentence selected. See Gall v. United States, 552 U.S. 38,

51 (2007).

      Southern also contends that the sentence is substantively unreasonable. The

district court did not abuse its discretion. See Gall, 552 U.S. at 51. The within-

guidelines sentence, six months of which was ordered to run concurrently to his

state sentence, is substantively reasonable in light of the totality of the

circumstances. See id.

      AFFIRMED.


                                            2                                  19-30103